Title: General Orders, 16 July 1780
From: Washington, George
To: 


					
						Head Quarters Pracaness Sunday July 16th 1780
						
							Parole Winchester 
							 Countersigns Why WhizWatchword Whereabouts
						
					
					[Officers] Of the Day Tomorrow[:] Colonel Hazen[,] Lieutenant Colonel Mentges[,] Brigade Major Maxwell’s Brigade
					As the ensuing Campaign will in all Probability be peculiarly Interesting the Commander in Chief is desirous of having a well composed Corps of Light Infantry which cannot fail to be extremely useful in our operations: He therefore determines that one Company shall be drawn from each Regiment which shall finally be proportioned to the general strength of the Regiments so as not to be too large a diminution but for the present shall consist of one Captain one Lieutenant or Ensign three serjeants one Drum one Fife and Twenty Rank and File.
					The General is persuaded that the Officers commanding Regiments will be very careful in the choice of the Men for these Companies as the good of the service and the honor of their Regiments will be materially concerned in it; The Men should be mostly of a middle size Active robust and Trusty, and the first Twenty must be all old Soldiers the remainder will have a proportion of Levies: These Companies will with this Part of the Army assemble at the Grand Parade on Tuesday next nine o Clock to be Inspected by the Inspector General or Assistant Inspector General who will reject all such as are improper for the service to be replaced by others.
					The Commanding officer at West Point will appoint a day for the same purpose as soon as possible after the receipt of this order The Companies after they are inspected will rejoin their regiments untill further orders.
					The Recruits or Drafts who are unacquainted with their Duty and are under the drill are to be included in the returns amongst the Effective rank and file and those who are inserted in the column “fit for duty” are to be deducted therefrom in the same manner as those “Wanting Arms &ca.”
					Two Battalions of Eighty files each from the 2d Pennsylvania and Hand’s Brigades to manœuvre at the usual Time & place Tomorrow: Two Field officers from each of those brigades to be appointed for this duty. General Irvine will command them.
					A Trusty serjeant who can write a good hand is wanted for a Provost Marshal.
					
						After Orders
						Twenty five men to be paraded Tomorrow morning at Guard mounting on the Grand Parade without Arms, furnished with two days

Provision. They are to be sent to Morristown to bring on some Waggons: a Serjeant from the 1st Pennsylvania brigade and one from Stark’s to conduct them.
						A Captain from Hand’s brigade to attend the General Court martial whereof Colonel Butler is President vice a Captain promoted.
						Details of Waggoners[:] 1st Pennsylvania [brigade] 7[;] 2nd [Pennsylvania brigade] 6[;] Hand’s [brigade] 5[;] Maxwell’s [brigade] 4[;] Stark’s [brigade] 3[;] [total] 25.
					
				